Citation Nr: 1214670	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  03-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for Reiter's disease with degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1975 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  In August 2004, a hearing was held before the undersigned Veterans Law Judge making this decision.  38 U.S.C.A. § 7107(c) (West 2002).  

The Board remanded the claim in May 2006, March 2009, and December 2009 for additional development and adjudicative action, and then denied the claim in a decision dated August 10, 2011.  Thereafter, following the timely appeal of that decision and pursuant to a January 2012 Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case for additional action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion concluded that the Board erred in not providing adequate consideration of relevant rating criteria with respect to the Veteran's service-connected Reiter's disease with DJD of the right shoulder other than 38 C.F.R. § 5002 (2011), such as 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5201, and as to whether the record had raised a claim for a total disability rating based on individual unemployability (TDIU).  Following the execution of the Joint Motion, the Veteran has also submitted additional pertinent VA treatment records with a statement in which he declined to waive the RO's initial review of this evidence under 38 C.F.R. § 20.1304(c) (2011), and specifically requested that this matter be remanded to the RO for review of this newly submitted evidence.  Consequently, the Board finds that it has no alternative but to remand this case so that the RO can review this evidence and submit an appropriate supplemental statement of the case.  Id.  

In view of the fact that the additional records submitted by the Veteran refer to the Veteran's need for a right shoulder replacement, and thus, clearly imply a worsening of this service-connected disability since his last relevant VA examination in February 2010, the Board further finds that while this case is in remand status, the Veteran should also be afforded a new VA examination to ascertain the currently severity of the Veteran's service-connected Reiter's syndrome with DJD of the right shoulder.  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran dated since March 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since March 2011.  

2.  Schedule a VA examination to determine the current severity of the Veteran's service-connected Reiter's syndrome with DJD of the right shoulder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Any indicated tests or studies should be accomplished.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following information:

(a) Describe all current symptomatology and address each of the Veteran's complaints associated with Reiter's syndrome, including but not limited to visual symptoms; dental problems; hearing problems; skin rashes; genitourinary symptoms; and musculoskeletal symptoms including DJD of all specific joints, to include the Veteran's hips, shoulders, wrists, elbows, feet, and knees.  

(b) Indicate whether the Veteran's Reiter's syndrome is manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

(c) For each affected part, provide ranges of motion in degrees and indicate in degrees the point at which pain is elicited on range of motion testing.  

(d) Describe any functional limitation of the affected parts due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use as a result of limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.  

(e) State what impact, if any, the Veteran's Reiter's syndrome has on his employment and daily living activities.  In addition, please provide an opinion as to whether a marked interference in employment is caused solely by the Veteran's service-connected Reiter's syndrome.  

3.  After the requested examination has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the RO must implement appropriate corrective procedures.

4.  The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the claim.  The consequence for the Veteran's failing to report for a VA examination without good cause in a claim for increased rating is the denial of the claim.  38 C.F.R. § 3.655 (2011).  

5.  Then, readjudicate the claim based on the evidence received since the last supplemental statement of the case, to include whether referral for an extraschedular rating is warranted.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


